DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on August 29th, 2019. Claims 1-20 are pending and examined below. 

Specification
The disclosure is objected to because of the following informalities: in Line 1 of ¶59, “In the decision block 410, the computer 110 receives occupant data,” decision block 410 seems to be referring to block 415 in FIG. 4A, not block 410.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Musk et al., US 20200257317 A1, in view Choi et al., US 20190271552 A1, hereinafter referred to as Musk and Choi, respectively.
As to claim 1, Musk discloses a computer, comprising a memory and a processor the memory storing instructions executable by the processor to (a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory – See at least ¶12):
receive a request for cargo loading of the vehicle at a specified loading location (a user summons the vehicle to the user’s location, i.e. specified loading location, by specifying the user’s location as the destination location – See at least ¶14; examiner interprets a user summoning a vehicle for pick up as cargo loading);
determine a vehicle orientation and path, including approaching the specified loading location oriented one of forward-facing and rear-facing (a path to the destination is determined – See at least ¶22; one or more orientation suggestions are weighted and used to determine a target destination orientation – See at least ¶18; different sub-paths may be implemented by traveling in different gears, such as forwards or reverse – See at least ¶23); and
operate the vehicle according to the orientation and path (a vehicle controller uses the selected plan to provide actuator commands to control the vehicle’s speed and steering, the commands are used to navigate the vehicle along the selected path – See at least ¶15; by specifying an orientation, the vehicle navigates to the selected target destination and faces the intended orientation – See at least ¶18).

Musk fails to explicitly disclose:

stopping the vehicle so that the seat position overlaps the specified loading location.
However, Choi teaches:
detecting an occupant in a seat in a vehicle, the seat having a seat position in the vehicle (determine the relative locations of the passengers within the vehicle – See at least ¶29; the output can comprise the seating positons of the current carpool passengers within the vehicle and/or the current empty seat(s) within the vehicle – See at least ¶31); and
stopping the vehicle so that the seat position overlaps the specified loading location (the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9);
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track occupant positions in the vehicle and provide instructions to route a vehicle such that an unoccupied seat aligns with a pick-up location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the features of detecting an occupant in a seat in a vehicle, the seat having a seat position in the vehicle; and stopping the vehicle so that the seat position overlaps the specified loading location, as taught by Choi, to provide an intelligent, computer network-driven coordination to ensure both increased pick-up and drop-off efficiencies and increased safety for carpool passengers (See at least ¶43 of Choi). 

As to claim 5, Musk fails to explicitly disclose wherein the instructions further include:
identifying a second seat position at an unoccupied seat of the vehicle based on the loading location; and
outputting a message including a request for the occupant to move to the unoccupied seat. 
However, Choi teaches wherein the instructions further include:
identifying a second seat position at an unoccupied seat of the vehicle based on the loading location (monitor the curbside pick-up of the passenger, and receive sensor data from the computing device of the new passenger to track the position of the passenger within the vehicle and/or track the empty seats within the vehicle – See at least ¶58); and
15Attorney Docket No. 84166395 (65080-3406)outputting a message including a request for the occupant to move to the unoccupied seat (the system can select a current passenger of the vehicle for repositioning, and transmit a repositioning request to the selected passenger – See at least ¶58).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the features of wherein the instructions further include: identifying a second seat position at an unoccupied seat of the vehicle based on the loading location; and15Attorney Docket No. 84166395 (65080-3406) outputting a message including a request for the occupant to move 

As to claim 6, Musk fails to explicitly disclose wherein the instructions further include: 
prior to picking up the occupant, selecting the seat in the vehicle for the occupant based on the loading location and an availability status of vehicle seat; and
outputting a message including the selected seat. 
However, Choi teaches wherein the instructions further include: 
prior to picking up the occupant, selecting the seat in the vehicle for the occupant based on the loading location and an availability status of vehicle seat (based on the locations of the passengers within the vehicle, the rider position engine can assign seats and/or the routing engine can optimize routing for pick-up, i.e. based on seat availability – See at least ¶29; the routing engine can transmit route data to the transport provider such that the transport vehicle picks up or drops off the carpool passenger on the curbside of the vehicle, i.e. based on loading location – See at least ¶31); and
outputting a message including the selected seat (transmit seat assignments and rendezvous data to upcoming passengers – See at least ¶63).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.


As to claim 7, Musk fails to explicitly disclose wherein the instructions further include detecting the occupant based on data received from a vehicle sensor including at least one of an occupant weight sensor and an object detection sensor. 
However, Choi teaches wherein the instructions further include detecting the occupant based on data received from a vehicle sensor including at least one of an occupant weight sensor and an object detection sensor (the network computing system can receive sensor data from various sensor resources of the autonomous vehicle, such as seat sensors or an interior camera, to determine the positions of the passengers within the vehicle – See at least ¶12).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the feature of wherein the instructions 

As to claim 11, Musk discloses a method, comprising: 
receiving a request for cargo loading of the vehicle at a specified loading location (a user summons the vehicle to the user’s location, i.e. specified loading location, by specifying the user’s location as the destination location – See at least ¶14; examiner interprets a user summoning a vehicle for pick up as cargo loading);
determining a vehicle orientation and path, including approaching the specified loading location oriented one of forward-facing and rear-facing (a path to the destination is determined – See at least ¶22; one or more orientation suggestions are weighted and used to determine a target destination orientation – See at least ¶18; different sub-paths may be implemented by traveling in different gears, such as forwards or reverse – See at least ¶23); and
operating the vehicle according to the orientation and path (a vehicle controller uses the selected plan to provide actuator commands to control the vehicle’s speed and steering, the commands are used to navigate the vehicle along the selected path – See at least ¶15; by specifying an orientation, the vehicle navigates to the selected target destination and faces the intended orientation – See at least ¶18).

Musk fails to explicitly disclose:
detecting an occupant in a seat in a vehicle, the seat having a seat position in the vehicle; and
stopping the vehicle so that the seat position overlaps the specified loading location.
determine the relative locations of the passengers within the vehicle – See at least ¶29; the output can comprise the seating positons of the current carpool passengers within the vehicle and/or the current empty seat(s) within the vehicle – See at least ¶31); and
stopping the vehicle so that the seat position overlaps the specified loading location (the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track occupant positions in the vehicle and provide instructions to route a vehicle such that an unoccupied seat aligns with a pick-up location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the features of detecting an occupant in a seat in a vehicle, the seat having a seat position in the vehicle; and stopping the vehicle so that the seat position overlaps the specified loading location, as taught by Choi, to provide an intelligent, computer network-driven coordination to ensure both increased pick-up and drop-off efficiencies and increased safety for carpool passengers (See at least ¶43 of Choi).

As to claim 15, Musk fails to explicitly disclose:
identifying a second position at an unoccupied seat of the vehicle based on the loading location; and

However, Choi teaches:
identifying a second position at an unoccupied seat of the vehicle based on the loading location (monitor the curbside pick-up of the passenger, and receive sensor data from the computing device of the new passenger to track the position of the passenger within the vehicle and/or track the empty seats within the vehicle – See at least ¶58); and
outputting a message including a request for the occupant to move to the unoccupied seat (the system can select a current passenger of the vehicle for repositioning, and transmit a repositioning request to the selected passenger – See at least ¶58).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the features of identifying a second position at an unoccupied seat of the vehicle based on the loading location; and outputting a message including a request for the occupant to move to the unoccupied seat, as taught by Choi, to decrease the vehicle’s navigational resource utilization by avoiding unnecessary or difficult to execute maneuvers when picking up a passengers.

	As to claim 16, Musk fails to explicitly disclose:

outputting a message including the selected seat.
However, Choi teaches:
prior to picking up the occupant, selecting the seat in the vehicle for the occupant based on the loading location and an availability status of vehicle seat (based on the locations of the passengers within the vehicle, the rider position engine can assign seats and/or the routing engine can optimize routing for pick-up, i.e. based on seat availability – See at least ¶29; the routing engine can transmit route data to the transport provider such that the transport vehicle picks up or drops off the carpool passenger on the curbside of the vehicle, i.e. based on loading location – See at least ¶31); and
outputting a message including the selected seat (transmit seat assignments and rendezvous data to upcoming passengers – See at least ¶63).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the features of prior to picking up the occupant, selecting the seat in the vehicle for the occupant based on the loading location and an availability status of vehicle seat; and outputting a message including the selected seat, as taught by Choi, to improve user experience of passengers using the vehicle.

As to claim 17, Musk fails to explicitly disclose detecting the occupant based on data received from a vehicle sensor including at least one of an occupant weight sensor and an object detection sensor.
However, Choi teaches detecting the occupant based on data received from a vehicle sensor including at least one of an occupant weight sensor and an object detection sensor (the network computing system can receive sensor data from various sensor resources of the autonomous vehicle, such as seat sensors or an interior camera, to determine the positions of the passengers within the vehicle – See at least ¶12).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the feature of detecting the occupant based on data received from a vehicle sensor including at least one of an occupant weight sensor and an object detection sensor, as taught by Choi, because detecting the position and/or weight of a passenger may allow for customization of seat preferences for each user.

Claims 2-4 and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Musk et al., US 20200257317 A1, and Choi et al., US 20190271552 A1, as applied to s 1 and 11 above, and further in view of Iyer et al., US 20190084517 A1, hereinafter referred to as Musk, Choi, and Iyer, respectively.
As to claim 2, the combination of Musk and Choi fails to explicitly disclose wherein the instructions include actuating the seat to rotate based on the vehicle orientation. 
However, Iyer teaches wherein the instructions further include instructions to actuate the seat to rotate based on the vehicle orientation (a front seat of the vehicle may be rotatable such that the front seat can be positioned facing the forward direction of travel of the vehicle and facing the backward direction of travel of the vehicle – See at least ¶36).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track occupant positions in the vehicle and provide instructions to route a vehicle such that an unoccupied seat aligns with a pick-up location. Iyer discloses a system consisting of a rotatable seat of an autonomous vehicle including an airbag module that is configured to rotate with the seat of the vehicle. The seat may rotate about a vertical axis such that the seat faces the direction of travel of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Musk and Choi to include the feature of wherein the instructions include actuating the seat to rotate, as taught by Iyer, because a rotating seat in a ride-sharing or autonomous transport vehicle would improve the viewing and comfort of its passengers.

As to claim 3, Musk discloses instructions to: 
a multi-step destination is received that includes more than one stop, i.e. a multi-step destination necessarily includes a second destination and operating based on the vehicle’s previous orientation – See at least ¶28; a path to the destination is determined – See at least ¶22; one or more orientation suggestions are weighted and used to determine a target destination orientation – See at least ¶18; different sub-paths may be implemented by traveling in different gears, such as forwards or reverse – See at least ¶23); and
operate the vehicle according to the second orientation and second path (a vehicle controller uses the selected plan to provide actuator commands to control the vehicle’s speed and steering, the commands are used to navigate the vehicle along the selected path – See at least ¶15; by specifying an orientation, the vehicle navigates to the selected target destination and faces the intended orientation – See at least ¶18).

Musk fails to explicitly disclose:
detecting a second occupant in a second seat in the vehicle, the second seat having a second seat position in the vehicle; and
based on the second seat positon, determine a second vehicle orientation and a second path, including approaching the specified loading location oriented one of vehicle forward-facing and vehicle rear-facing, to stop the vehicle so that the second seat position overlaps the loading location.
However, Choi teaches: 
detecting a second occupant in a second seat in the vehicle, the second seat having a second seat position in the vehicle (determine the relative locations of the passengers within the vehicle, i.e. multiple passengers necessarily includes a second occupant – See at least ¶29; the output can comprise the seating positons of the current carpool passengers within the vehicle and/or the current empty seat(s) within the vehicle, i.e. multiple seating positions necessarily includes a second seating position – See at least ¶31); and
based on the second seat positon, determine a second vehicle orientation and a second path, including approaching the specified loading location oriented one of vehicle forward-facing and vehicle rear-facing, to stop the vehicle so that the second seat position overlaps the loading location (based on the relative position of each carpool passenger within the vehicle, the computing system may then transmit route data to a transport provider device of the vehicle to rendezvous with one or more next carpool passenger(s), i.e. rendezvous with more carpool passengers necessarily includes basing a rendezvous on a second seat position – See at least ¶8; the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9);
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively. Iyer discloses a system consisting of a rotatable seat of an autonomous vehicle including an airbag module that is configured to rotate with the seat of the vehicle. The seat may rotate about a vertical axis such that the seat faces the direction of travel of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the features detecting a second occupant in a second seat in the vehicle, the second seat having a second seat position in the vehicle; based on the second seat positon, determine a second vehicle orientation and a second path, including approaching the specified loading location oriented one of vehicle forward-facing and vehicle rear-facing, to stop the vehicle so that the second seat position overlaps the loading location, as taught by Choi, to service multiple customers and increase both cost and travel efficiency.

As to claim 4, Musk discloses selecting one of the vehicle forward-facing direction or the vehicle rear-facing direction for navigating the vehicle further based on a road driving direction at an area including the loading location (a map may be used to determine the proper orientation for vehicles, such as the direction vehicles should travel on a one-way road – See at least ¶20; different sub-paths may be implemented by traveling in different gears, such as forwards or reverse – See at least ¶23).

As to claim 12, the combination of Musk and Choi fails to explicitly disclose actuating the seat to rotate based on the vehicle orientation. 
However, Iyer teaches actuating the seat to rotate based on the vehicle orientation (a front seat of the vehicle may be rotatable such that the front seat can be positioned facing the forward direction of travel of the vehicle and facing the backward direction of travel of the vehicle – See at least ¶36).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track occupant positions in the vehicle and provide instructions to route a vehicle such that an unoccupied seat aligns with a pick-up location. Iyer discloses a system consisting of a rotatable seat of an autonomous vehicle including an airbag module that is configured to rotate with the seat of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Musk and Choi to include the feature of actuating the seat to rotate based on the vehicle orientation, as taught by Iyer, because a rotating seat in a ride-sharing or autonomous transport vehicle would improve the viewing and comfort of its passengers.

As to claim 13, Musk discloses:
based on the vehicle orientation and the specified loading location, determining a second vehicle orientation and a second path, including approaching the specified loading location oriented one of forward-facing and rear-facing (a multi-step destination is received that includes more than one stop, i.e. a multi-step destination necessarily includes a second destination and operating based on the vehicle’s previous orientation – See at least ¶28; a path to the destination is determined – See at least ¶22; one or more orientation suggestions are weighted and used to determine a target destination orientation – See at least ¶18; different sub-paths may be implemented by traveling in different gears, such as forwards or reverse – See at least ¶23); and
operating the vehicle according to the second vehicle orientation and second path (a vehicle controller uses the selected plan to provide actuator commands to control the vehicle’s speed and steering, the commands are used to navigate the vehicle along the selected path – See at least ¶15; by specifying an orientation, the vehicle navigates to the selected target destination and faces the intended orientation – See at least ¶18).

Musk fails to explicitly disclose:

based on the second seat position, determining a second vehicle orientation and a second path, including approaching the specified loading location oriented one of forward-facing and rear-facing, to stop the vehicle so that the second seat position overlaps the loading location;
However, Choi teaches:
detecting a second occupant in a second seat in the vehicle, the second seat having a second seat position in the vehicle (determine the relative locations of the passengers within the vehicle, i.e. multiple passengers necessarily includes a second occupant – See at least ¶29; the output can comprise the seating positons of the current carpool passengers within the vehicle and/or the current empty seat(s) within the vehicle, i.e. multiple seating positions necessarily includes a second seating position – See at least ¶31); and
based on the second seat position, determining a second vehicle orientation and a second path, including approaching the specified loading location oriented one of forward-facing and rear-facing, to stop the vehicle so that the second seat position overlaps the loading location (based on the relative position of each carpool passenger within the vehicle, the computing system may then transmit route data to a transport provider device of the vehicle to rendezvous with one or more next carpool passenger(s), i.e. rendezvous with more carpool passengers necessarily includes basing a rendezvous on a second seat position – See at least ¶8; the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9);
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the features of detecting a second occupant in a second seat in the vehicle, the second seat having a second seat position in the vehicle; based on the second seat position; and based on the second seat position, determining a second vehicle orientation and a second path, including approaching the specified loading location oriented one of forward-facing and rear-facing, to stop the vehicle so that the second seat position overlaps the loading location, as taught by Choi, to service multiple customers and increase both cost and travel efficiency.

As to claim 14, Musk discloses selecting one of the vehicle forward-facing direction or the vehicle rear-facing direction for navigating the vehicle further based on a road driving direction at an area including the loading location (a map may be used to determine the proper orientation for vehicles, such as the direction vehicles should travel on a one-way road – See at least ¶20; different sub-paths may be implemented by traveling in different gears, such as forwards or reverse – See at least ¶23).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Musk et al., US 20200257317 A1, and Choi et al., US 20190271552 A1, as applied to .
As to claim 8, Musk fails to explicitly disclose: 
stopping the vehicle so that the seat position overlaps the loading location. 
However, Choi teaches:
stopping the vehicle so that the seat position overlaps the loading location (the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the feature of stopping the vehicle so that the seat position overlaps the loading location, as taught by Choi, to ensure cargo or a passenger is located at an area that is safe for removal or departure from the immediate vicinity.

The combination of Musk and Choi fails to explicitly disclose:
the occupant is an object;
the seat is an object location in the vehicle; and

However, Brady teaches:
the occupant is an object (an autonomous vehicle carrying an item – See at least Col 33, Lines 64-65); 
the seat is an object location in the vehicle (each of the autonomous vehicles includes a storage compartment having door that may be opened or secured in a closed condition – See at least Col 34, Lines 1-4); and
the instructions further include sending an instruction to a robot to unload the object from the object location in the vehicle upon stopping the vehicle (each of the autonomous vehicles also includes an item engagement system having robotic arm or other like element for engaging items or materials, as desired – See at least Col 34 Lines 5-8; item engagement system extends into the storage compartment and removes item from storage compartment – See at least Col 34, Lines 19-21; FIGS. 8B-8E).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively. Brady discloses a system for transferring cargo between two AVs at a rendezvous point. Each AV is equipped with a robotic arm for transferring items to and from an item compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Musk and Choi to include the features of the 

As to claim 9, the combination of Musk and Choi fails to explicitly disclose wherein the loading location is one of a drive-through window, a location of a window of a non-moving second vehicle, and a robotic cargo fulfilment center.
However, Brady teaches wherein the loading location is one of a location of a drive-through window, a window of a non-moving second vehicle, and a robotic cargo fulfilment center (autonomous vehicle travels along the road and the sidewalk to approach an autonomous vehicle that is parked alongside the sidewalk at a rendezvous point, having a door, hatch, or like covering, i.e. a window of a second non-moving vehicle – See at least Cols 33-34, Lines 65-4; FIGS. 8B-8E).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively. Brady discloses a system for transporting cargo to customers in various regions. Each AV may be loaded or unloaded at a fulfillment center, a second AV vehicle, or any other type of location where demand for such item is known.


	As to claim 18, Musk fails to explicitly disclose: stopping the vehicle so that the seat position overlaps the specified loading location.
	However, Choi teaches stopping the vehicle so that the seat position overlaps the specified loading location (the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the feature of stopping the vehicle so that the seat position overlaps the specified loading location, as taught by Choi, to provide an intelligent, 

The combination of Musk and Choi fails to explicitly disclose sending an instruction to a robot to unload an object from an object location in the vehicle, and wherein the occupant is the object and the seat is the object location.
However, Brady teaches sending an instruction to a robot to unload an object from an object location in the vehicle, and wherein the occupant is the object and the seat is the object location (each of the autonomous vehicles also includes an item engagement system having robotic arm or other like element for engaging items or materials, as desired – See at least Col 34 Lines 5-8; item engagement system extends into the storage compartment and removes item from storage compartment – See at least Col 34, Lines 19-21; FIGS. 8B-8E; an autonomous vehicle carrying an item – See at least Col 33, Lines 64-65; each of the autonomous vehicles includes a storage compartment having door that may be opened or secured in a closed condition – See at least Col 34, Lines 1-4).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively. Brady discloses a system for transferring cargo between two AVs at a rendezvous point. Each AV is equipped with a robotic arm for transferring items to and from an item compartment.


As to claim 19, the combination of Musk and Choi fails to explicitly disclose wherein the loading location is one of a drive-through window, a location of a window of a non-moving second vehicle, and a robotic cargo fulfilment center.
However, Brady teaches wherein the loading location is one of a drive-through window, a location of a window of a non-moving second vehicle, and a robotic cargo fulfilment center (autonomous vehicle travels along the road and the sidewalk to approach an autonomous vehicle that is parked alongside the sidewalk at a rendezvous point, having a door, hatch, or like covering, i.e. a window of a second non-moving vehicle – See at least Cols 33-34, Lines 65-4; FIGS. 8B-8E).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location, or multiple target locations, according to determined paths and orientations. The AV is capable of navigating along a determined path in both the forward and reverse directions. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track multiple occupant positions in the vehicle and provide instructions to route a vehicle such that unoccupied seats or occupied seats align with a pick-up location or a drop-off location, respectively. Brady discloses a system for transporting cargo to customers in various regions. Each AV may be loaded or unloaded at a fulfillment center, a second AV vehicle, or any other type of location where demand for such item is known.
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Musk et al., US 20200257317 A1, and Choi et al., US 20190271552 A1, as applied to claims 1 and 11, and further in view of Carlson et al., US 20190016384 A1, hereinafter referred to as Musk, Choi, and Carlson respectively.
As to claim 10, Musk fails to explicitly disclose wherein the instructions further include determining that the seat position overlaps the specified loading location, and within the loading location. 
However, Choi teaches wherein the instructions further include determining that the seat position overlaps the specified loading location and within the loading location (the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Additionally, the vehicle is determined to have arrived at the destination in the event the vehicle has arrived at a location determined to be closest reachable to the destination. Choi discloses a network computing system to coordinate pick-ups and drop-offs of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Musk to include the feature of wherein the instructions further include determining that the seat position overlaps the specified loading location and within the loading location, as taught by Choi, to provide an intelligent, computer network-driven coordination to ensure both increased pick-up and drop-off efficiencies and increased safety for carpool passengers (See at least ¶43 of Choi).

	The combination of Musk and Choi fails to explicitly disclose determining that a reference point of the respective seat or a projection of the reference point is on a ground surface.
	However, Carlson taches explicitly disclose determining that a reference point of the respective seat or a projection of the reference point is on a ground surface (vehicle controller may determine a pose localized at a reference point of an autonomous vehicle, may be identified relative to external objects and surfaces of an external environment and may be correlated to a position on a roadway – See at least ¶30).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Additionally, the vehicle is determined to have arrived at the destination in the event the vehicle has arrived at a location determined to be closest reachable to the destination. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track occupant positions in the vehicle and provide instructions to route a vehicle such that an unoccupied seat aligns with a pick-up 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Musk and Choi to include the feature of explicitly disclose determining that a reference point of the respective seat or a projection of the reference point is on a ground surface, as taught by Carson, to aid an autonomous vehicle in performing maneuvers or vehicle tasks that humans may perceive as difficult (See at least ¶2 of Carlson).

	As to claim 20, Musk fails to explicitly disclose determining the seat position overlaps the specified loading location, and within the loading location.
	However, Choi teaches determining the seat position overlaps the specified loading location within the loading location (the computing system can optimize routing of the vehicle such that an empty seat of the vehicle is curbside or adjacent to the requesting user upon pick-up, i.e. the empty seat is aligned with a specified pick-up location – See at least ¶9).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Additionally, the vehicle is determined to have arrived at the destination in the event the vehicle has arrived at a location determined to be closest reachable to the destination. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track occupant positions in the vehicle and provide instructions to route a vehicle such that an unoccupied seat aligns with a pick-up location. 
See at least ¶43 of Choi).

	The combination of Musk and Choi fails to explicitly disclose determining that a reference point of the respective seat or a projection of the reference point is on a ground surface. 
	However, Carlson teaches determining that a reference point of the respective seat or a projection of the reference point is on a ground surface (vehicle controller may determine a pose localized at a reference point of an autonomous vehicle, may be identified relative to external objects and surfaces of an external environment and may be correlated to a position on a roadway – See at least ¶30).
Musk discloses an autonomous vehicle (AV) that receives a pick-up request and navigates to a target location according to a path and orientation. The AV is capable of navigating along a determined path in both the forward and reverse directions. Additionally, the vehicle is determined to have arrived at the destination in the event the vehicle has arrived at a location determined to be closest reachable to the destination. Choi discloses a network computing system to coordinate pick-ups and drop-offs of users, packages, and other freight between requesting users. The system can track occupant positions in the vehicle and provide instructions to route a vehicle such that an unoccupied seat aligns with a pick-up location. Carlson discloses a vehicle for facilitating vectoring of an autonomous vehicle and applying vehicular drive parameters to propel the vehicle to a termination point. The vehicle uses a reference point that is correlated to a ground position in order to localize itself in a surrounding environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668